813 F.2d 403Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herman I. SHALLER and Cora E. Shaller, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 85-1668.
United States Court of Appeals, Fourth Circuit.
Submitted May 30, 1986.Decided Oct. 24, 1986.

Before RUSSELL, SPROUSE and WIDENER, Circuit Judges.
Herman I. Shaller and Cora E. Shaller, pro se.
Fred T. Goldberg, Jr.;    Glenn L. Archer, Jr., Michael L. Paup, and Jonathan S. Cohen, for appellee.
PER CURIAM:


1
A review of the record and the opinion of the United States Tax Court discloses that this appeal from that court's orders of March 29, April 1, and April 18, 1985, is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgments below on the reasoning of the Tax Court.  Shaller v. Commissioner, Nos. 2733-83 and 29069-83 (Tax Ct., March 29 and April 1, 1985).


2
AFFIRMED.